department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division set ep rat uniform issue list legend taxpayer a taxpayer b ira c ira d non-ira account e non-ira account f financial_institution g financial_institution h financial_institution financia institution j conservator k state m - amount amount dear os this is in response to your request dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested conservator k represents that taxpayer a received a distribution equal to amount from ira c which was maintained by financial_institution g conservator k represents that taxpayer a’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer a's deteriorating mental condition taxpayer b taxpayer a’s spouse represents that she received a distribution equal to amount from ira d which was maintained by financial_institution h taxpayer b asserts that her failure to accomplish a rollover within the 60-day period was because taxpayer b relied on taxpayer a to handle her financial affairs and was also preoccupied with taxpayer a’s illness on date taxpayer a withdrew amount from ira c on date taxpayer a deposited amount into a non-ira savings account non-ira account f which was maintained by financial_institution j the documentation submitted shows that amount has not been used for any other purpose on date taxpayer a withdrew amount from taxpayer b’s ira d and on date he deposited amount into a non-ira checking account non- ira account e which was maintained by financial_institution the documentation submitted shows that amount has not been used for any other purpose taxpayer a and taxpayer b are elderly diagnosed with alzheimer’s on date taxpayer a’s and taxpayer b’s daughter conservator k was appointed by state m to manage taxpayer a’s financial affairs conservator k discovered the failed rollovers when taxpayer a and taxpayer b received a notice_of_deficiency from the service for the year in february of taxpayer a was based on the above facts and representations you request a waiver of the 60-day rollover requirement with respect to the distributions of amount from ira c and amount from ira d sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted are consistent with conservator k’s assertion that taxpayer a’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his deteriorating mental condition the information and documentation submitted are consistent with taxpayer b’s assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was because she relied on taxpayer a to handle her financial affairs therefore pursuant to sec_408 of the code the service waives the day rollover requirement with respect to the distribution equal to amount and amount provided all other requirements of sec_408 of the code except the 60-day requirement will be met with respect to the contributions of amount and amount to iras such contributions will be considered rollover_contributions within the meaning of sec_408 taxpayer a and taxpayer b have days from the issuance of this letter_ruling to complete the rollovers of amount and amount into their own iras this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent 2901y pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
